DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-8, 10, 12-13, 15-20, 22, 23 are pending.  Applicant’s previous election of Group I, claims 1, 2, 4-8, 10, 12-13, 15-16, and 23 still applies and claims 17-20, 22 remain withdrawn.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/22 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 2, 4-8, 10, 12-13, 15-16, and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 recite “substrate exterior” and “exterior coating…on the… substrate exterior” which is vague because it is unclear from which perspective “exterior” is evaluated (i.e., any plasma coating on a substrate would be appear to be on the exterior of the substrate relative to the internal bulk material of the substrate, or does “exterior” apply to the intended use of the substrate, e.g., as an aircraft window, and if so, does “exterior” mean facing outside of the aircraft window or does it mean exterior with respect to a double glazing, i.e., facing away from the insulating gap inside the double glazing which may be facing the interior of the aircraft window or the exterior of the aircraft window).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 4-8, 10, 12, 13, 15-16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsotsis et al. (U.S. 2013/0288044) in view of Dobbyn et al. (U.S. 2009/0068375), in view of Meredith (U.S. 5,990,984), in view of Murata et al. (JP 04-270736, see machine translation).
It is noted that substantially transparent has a controlling definition “a material, component or substrate having a refractive index ranging from about 1.4 to about 1.6.”
Regarding claims 1-2, 4-8, 10, 12, 13, 15-16, 23 Tsotsis teaches an article comprising a substrate (a resin substrate without limitation, [0031]) and an organosiloxane (SiOC) coating provided on the substrate formed by atmospheric plasma deposition of different silane precursors like octamethylcylclotetrasiloxane and tetramethylcyclotetrasiloxane, as in claims 2, 12, and 13, (see abstract, [0030]).  The coating forms a single layer and is an “exterior” coating on the “exterior” of the substrate because it is formed on the exposed (exterior) surface of the substrate.  The coating is formed via plasma which is doped via the organosilane compounds ([0048]).  Carrier gases such as argon are disclosed as in claims 4, 6, 10, and 15 ([0050]).  The steps of Tsotsis includes the method steps of claim 7, i.e., using a plasma generating apparatus, putting the substrate into such an apparatus, providing carrier gas to generate the plasma and introducing the precursors to form the doped plasma and thereby depositing the layer ([0048]-[0055]).  As indicated in the examples, the flow rate of the precursor materials (overall) is obvious to control (instead of allowing a random/variable flow rate) in atmospheric plasma deposition ([0055]-[0056]), as in claim 7 (claim 7 does not require that distinct precursor materials have independently controlled flow rates).  
The precursor is disclosed as being a combination of multiple precursors (as explained above) and there is no teaching of providing precursor material sequentially or at different times such that providing the precursor (or precursors) to the plasma occurs over one period of time without separation (i.e., precursors delivered simultaneously and therefore combined at the plasma), as in claim 8.  Also, the parameters of plasma deposition are disclosed as being controlled prior to deposition but are not changed during the deposition process (i.e., confirming the simultaneous aspect of claim 8 because the feed rate of precursor(s) does not change during deposition).  Also, the deposited layer is a single layer as explained above, not a stack of multiple layers from a sequential deposition (i.e., confirming the simultaneous delivery/combination aspect of claim 8), and thus the single layer is substantially homogenous as claimed (i.e., because a single layer is formed without changing the parameters during deposition, such that during the deposition process, the same parameters will build up the same/homogenous material).  
Tsotsis does not disclose that the deposited coating is transparent however Dobbyn is also directed to atmospheric plasma deposition of octamethylcylclotetrasiloxane and tetramethylcyclotetrasiloxane ([0033]) to form an SiOC coating (i.e., organopolysiloxane, [0042]) and teaches that particles should be avoided in such coatings (i.e., substantially homogenous as already implicitly taught by Tsotsis, and this also results in homogeneity) to make the coating transparent/clear ([0022], [0068]).  Thus, it would have been obvious to have made the coating of Tsotsis transparent/clear as taught by Dobbyn in order to prevent particulate defects in the coating as taught by Dobbyn and also to allow the coating to be used in optical applications.  This is further obvious in view of the obvious use of the article for windows (see below).
Dobbyn in modified Tsotsis does not disclose the refractive index of the clear coating however it discloses that the refractive index of the coating may be adjusted by controlling the mixture of the silane precursor ([0033]).  Tsotsis does not disclose the particular substrate material as claimed and generally calls for any suitable polymeric material ([0031]).  
 Meredith is also directed to articles comprising a substrate and a coating thereon (as in modified Tsotsis) and teaches that the coating and substrate (e.g., polycarbonate having a refractive index within the claimed range, col. 2, lines 1-2, being a suitable substrate material) should have matching refractive indexes in order to avoid interference ripples and reduced transmittance (col. 2, lines 5-40).  Thus, it would have been obvious to have made the transparent coating in modified Tsotsis have the same refractive index as the transparent substrate, with transparent polycarbonate being a suitable material for the substrate, via the refractive index adjustment taught by Dobbyn (see above), in order to prevent interference ripples and reduced transmittance as taught by Meredith.  Matching the coating refractive index to the polycarbonate refractive index (i.e., both at 1.586) would make both layers “substantially transparent” according to the present definition, and would make the “coated substrate” have a refractive index within the claimed range, as in claim 7.  In addition to the teachings above from Meredith, polycarbonate is inherently transparent and inherently has a refractive index within the claimed range.
The plasma deposition limitations as claimed (and also the broader method limitations of claim 7) are not given patentable weight (even though they are taught by the prior art) because they are merely product by process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Regarding claim 5, 16, and 23, modified Tsotsis teaches all of the above subject matter, including applying the coating onto a polycarbonate substrate to produce a transparent article (see above).  Tsotsis also teaches that the coating protects the underlying substrate and is durable ([0023]-[0025]).  Modified Tsotsis does not explicitly disclose using the transparent article as an aircraft window, however (with respect to claim 16) the transparent article is inherently a vehicle window because it is transparent and usable as a vehicle window (see above).
Murata is also directed to providing protective coatings (like the protective durable coating of Tsotsis) onto transparent substrates (e.g., polycarbonate, [0014], like in modified Tsotsis) by forming Si-O-C films via plasma deposition of the same type of siloxane precursors as in Tsotsis ([0008]-[0011]) and teaches that such protected polycarbonate substrates may be used as windows in aircrafts, thereby making them a “window assembly” as in claim 5 ([0001]).  Thus, it would have been obvious to have applied the transparent article of modified Tsotsis as an aircraft windows (as in claims 5, 16, and 23) because Murata shows that protected polycarbonate substrates can be used in such an application (and based on the obvious motivation to apply the article of modified Tsotsis to as many industrial uses as possible).
The “exterior” limitation as claimed is addressed above via the coating being applied to the exterior/exposed surface of the substrate.  To the extent the “exterior” limitation is intended to apply to vehicle windows specifically, this would have been obvious because the use of the coating/coated substrate for vehicle windows as discussed above is based on protecting the substrate, such that it would have been obvious to have provided the coating on all exposed surfaces of the substrate (including those facing the interior and exterior of the vehicle, if that is the intended interpretation of “exterior”) to completely protect the substrate.  Furthermore, even if (arguendo) the coating is only applied to one surface of the substrate, it would have been obvious to have oriented the coated side of the substrate to the exterior of the vehicle based on the extremely finite number of possible configurations for a window surface (either interior or exterior).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The objection to the specification is withdrawn due to Applicant’s amendment.
There are not substantive arguments presented by Applicant regarding the prior art rejection.  Applicant merely points out the aspects of various references that are missing in one reference and taught, with obvious motivation, in other references.   

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787